Citation Nr: 1008760	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-37 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for L1 
posttraumatic degenerative joint disease, thoracolumbar 
strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to May 1978 
and from June 1983 to March 1986.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office Center (RO) in Huntington, West 
Virginia, on behalf of the Louisville, Kentucky RO.


FINDING OF FACT

The Veteran's service-connected L1 posttraumatic degenerative 
joint disease, thoracolumbar strain is manifested by pain; 
mild to moderate functional impairment; tenderness; 
tightness; muscle spasm; stiffness; forward flexion to 45 
degrees, with pain starting at 40 degrees; extension to 10 
degrees with pain throughout the motion; and without 
associated neurological symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent 
evaluation for service-connected L1 posttraumatic 
degenerative joint disease, thoracolumbar strain, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2009).  
The RO's August 2004 and November 2006 letters to the Veteran 
satisfied the duty to notify provisions relating to the 
Veteran's claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.

Additionally, the August 2004 and November 2006 letters to 
the Veteran notified him that he must submit, or request that 
VA obtain, evidence of the worsening of his disability and 
the different types of evidence available to substantiate his 
claim for a higher rating.  Moreover, these letters informed 
him of the requirements to obtain a higher rating and 
notified him of the need to submit evidence of how such 
worsening effected his employment.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, 
the Board finds that the content requirements of the notice 
VA is to provide have been met and no further development is 
required regarding the duty to notify.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records and his VA treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been 
afforded two VA examinations that are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Shinseki v. Sanders/Simmons, No. 
07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from June 
1974 to May 1978 and from June 1983 to March 1986.  In May 
1987, service connection was granted for residuals of a spine 
injury at L1 with posttraumatic degenerative joint disease, 
and a 10 percent evaluation was assigned thereto.  In 
December 2000, the evaluation assigned to the Veteran's 
service-connected back disability was increased to 20 
percent.  In March 2004, the Veteran submitted a claim of 
entitlement to an evaluation in excess of 20 percent for his 
service-connected back disability, which was denied in 
October 2004.  After the Veteran perfected an appeal, the 
Board remanded this claim in December 2009 because the 
Veteran requested an RO hearing.  The RO scheduled the 
Veteran for a hearing in January 2010, which the Veteran 
subsequently cancelled and did not request that it be 
rescheduled.  As such, the Board finds that the RO 
substantially complied with the directives of the December 
2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  As the scheduled hearing was cancelled and because 
the Veteran did not otherwise submit any new evidence in 
support of his claim, there was no need for the RO to issue a 
supplemental statement of the case.  The Veteran's claim has 
been remitted to the Board for appellate review.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of a veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the appellant's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  This involves a factual 
determination of the current severity of the disability.  Id. 
at 58.

In February 2004, the Veteran complained of continued back 
pain, which was worse in the winter.  He denied tingling or 
numbness of his extremities and denied problems with bowel 
movements, but reported that he experienced frequent bowel 
movements at night.

In March 2004, the Veteran reported that he had not recently 
hurt his back, but that he experienced "muscle twitching" 
at times.  He also reported that he was unable to stand for 
long periods of time and had difficulty standing from a 
seated position.  He denied weakness and bowel or urinary 
incontinence.

In August 2004, the Veteran underwent a VA examination of his 
spine.  The Veteran reported that, in 1983, he was involved 
in a "tank accident," which produced a "pop" in his back.  
Since this incident, the Veteran asserted that he had 
experienced back problems.  The Veteran complained of 
constant pain and constant stiffness in the area of his spine 
located between his shoulder blades.  The Veteran described 
the pain as a dull ache that occasionally became sharp when 
he turned.  The Veteran further stated that he experienced 
pain of 8 on a 10-point scale when he wakes up in the 
morning.  During the day, the Veteran reported pain of 6 to 7 
on a 10-point scale without medications, and pain of 1 to 2 
on a 10-point scale with medications.  When on medications, 
the Veteran asserted that his back was sensitive to touch.  
The Veteran reported nightly flare-ups of pain, at 
approximately 3 or 4 o'clock in the morning, that each lasted 
about 30 minutes.  The Veteran denied any additional 
limitations during these flare-ups.  The Veteran also denied 
any incapacitating neurologic episodes during the 12 months, 
but reported that he was unable to sit or drive for more than 
one hour or stand for more than 30 to 40 minutes.  The 
Veteran stated that he frequently rested to control his back 
pain.  The Veteran did not use an assistive device to walk; 
tried a back brace 10 years ago, which did not help control 
pain; could walk about 1 mile or 30 to 45 minutes; and 
occasionally felt unsteady when in pain, but did not have a 
history of falling.  The Veteran further reported an 
inability to run; walk fast; effectively perform lateral 
movements, such as twisting; and was limited in his ability 
to bend over.  With respect to the impact on his activities 
of daily life, the Veteran stated that he showered instead of 
bathing; was not limited from eating, grooming, or answering 
nature's call; but would occasionally experience pain when 
putting on a shirt.  The Veteran stated that he no longer 
played golf or basketball.

Upon physical examination, the Veteran's spinal alignment, 
symmetry, and curvatures were normal; his posture was normal; 
he walked broad based with toes everted; and the symmetry and 
rhythm of his spinal motion was normal.  Range of motion 
testing demonstrated flexion to 90 degrees, with pain 
starting at 45 degrees; extension to 10 degrees, with pain 
throughout; lateral bending, right, to 20 degrees, with pain 
starting at 5 degrees; lateral bending, left, to 20 degrees, 
with pain starting at 5 degrees; rotation, right, to 25 
degrees, with pain starting at 20 degrees; and rotation, 
left, to 25 degrees, with pain starting at 20 degrees.  Upon 
repetition, the Veteran's range of motion was as follows: 
flexion to 85 degrees; extension to 15 degrees; lateral 
bending, right, to 25 degrees; lateral bending, left, to 25 
degrees; rotation, right, to 20 degrees; and rotation, left, 
to 30 degrees.  There were no objective findings of spasm, 
deformity, scoliosis, or kyphosis, but there was tenderness 
of mid-thoracic region to light palpation.  There were no 
postural abnormalities, and vibratory, soft touch, and 
microfilament sensations were intact in his upper and lower 
extremities, bilaterally.  Muscle mass was equal in upper and 
lower extremities, without atrophy, bilaterally; and muscle 
strength was 5/5+ in upper and lower extremities, 
bilaterally.  Brachial, patellar, and ankle reflexes were 
2/4+ equal bilaterally.  Radiological examination of the 
Veteran's spine revealed degenerative changes developing in 
the mid to lower thoracic spine, with marginal osteophytic 
spurring at T9 and T10 levels.  The diagnosis was 
degenerative disc disease of the thoracic spine.

In November 2004, the Veteran complained of ongoing back pain 
that was "getting worse."  Radiological examination of the 
Veteran's spine revealed stable lumbar vertebral body 
heights, stable intervertebral disk space heights, and stable 
alignment.  The impression was mildly progressive, smooth 
bending levoscoliosis of the lumber spine.

In December 2004, the Veteran stated that he was experiencing 
"a lot of back pain" in the middle of his back, which his 
medication did not alleviate.  He denied that this pain was 
precipitated by an injury, and stated that the only strenuous 
activity he had done that day was raking leaves.

In March 2005, the Veteran complained of chronic back pain 
that he rated as an 8 on a 10-point pain scale.  The Veteran 
reported that he was performing simple exercises and walking 
for 30 minutes to help strengthen his back, and that 
"naproxen help[ed] a lot."

In April 2006, the Veteran stated that he had experienced 
back pain since the 1980's, but that "naproxen takes care of 
the problem."  He further stated that exercising aggravated 
his back pain, but that walking and stretching helped.

In November 2006, the Veteran underwent a VA examination of 
his spine.  At the time of this examination, the Veteran's 
primarily complaint was chronic mid-back pain and stiffness.  
The Veteran described his back pain as "aching," ranging 
from 6 to 7 on a 10-point pain scale, and asserted that he 
experienced this pain on a daily basis.  The Veteran also 
reported that the pain tended to radiate into his lower back 
area, into his pelvic region, and, on "rare" occasions, 
into his lower extremities, bilaterally.  The Veteran further 
reported occasional "general malaise" and fatigue 
associated with his back pain.  The Veteran walked unaided 
most of the time, but stated that he used a cane if he 
anticipated walking or standing for long periods; he did not 
use a back brace.  The Veteran indicated that he was able to 
walk 2 or 3 blocks, or about 15 to 20 minutes.  He also 
reported no significant unsteadiness and no history of 
falling.  A functional assessment of the Veteran's back 
revealed chronic pain; stiffness with dysmobility; mild to 
moderate impairment with walking and transferring weight; an 
inability to engage in physical activity; a general ability 
to perform activities of daily living, including driving, but 
not for long distances; and an ability to continue working, 
with no significant time lost due to back problems.  The 
examiner determined that the Veteran experienced mild to 
moderate functional impairment because of his back problems.  

Upon physical examination, the spine showed "fairly normal" 
symmetry and appearance.  The Veteran's head was erect and 
central between the shoulders.  Limbs were symmetrical, 
bilaterally.  Posture was erect, but he tended to shift 
weight frequently due to discomfort.  His gait was erect, 
with no particular ataxia, but he tended to move rather 
"stiffly" with dysfunction and asymmetry of rhythm of his 
spinal motion.  There was straightening of the lumbar 
lordosis, with possible mild scoliosis.  Range of motion 
testing was administered and resulted in the following:  
diffuse tenderness, especially at T8 and T10; muscular spasm 
and tightness in the mid-back area, with apparent bilateral 
straight leg raise at about 45 degrees; flexion to 45 
degrees, with pain starting at 40 degrees; extension to 10 
degrees, with pain throughout; left lateral flexion to 15 
degrees, with pain starting at 10 degrees; right lateral 
flexion to 15 degrees, with pain starting at 10 degrees; left 
lateral rotation to 20 degrees, with pain starting at 15 
degrees; and right lateral rotation to 20 degrees, with pain 
starting at 15 degrees.  Repetitive motions in the 
thoracolumbar spine caused a "significant" increase in pain 
with stiffness and fatigability, but there was no change in 
range of motion or functionality.  Pain and fatigability were 
deemed to be the major factors impacting functioning.  A 
neurological examination showed that the Veteran was alert, 
awake, and oriented 3 times; essentially intact cranial 
nerves; 5/5 strength, bilaterally, in upper and lower 
extremities, with no muscle atrophy, wasting, or rigidity; 
and deep tendon reflexes demonstrated diffuse hyporeflexia in 
the upper and lower extremities, bilaterally, but were 
symmetrical, bilaterally.  Bilateral upper and lower 
extremities were deemed essentially intact after a sensory 
examination.  Romberg testing was negative; there were no 
particular Lasegue's sign; and no vertebral fractures.  The 
Veteran's peripheral nerves were otherwise intact.  The 
Veteran denied any episode of incapacitation with respect to 
his back problem.  A radiological examination of the 
Veteran's thoracic spine showed spondylosis at T9, greater 
than T11, and mild scoliosis, with no compression deformity 
or evidence of vertebral fracture.  The examiner deemed these 
results as essentially unchanged from August 2004.  A 
radiological examination of the Veteran's lumbar spine 
demonstrated thoracolumbar levoscoliosis and mild posterior 
sclerosis at L5, particularly on the left.  The diagnosis was 
degenerative arthroplasty of the thoracic and lumbar spine 
with thoracolumbar levoscoliosis, with no "particular" 
evidence of degenerative disc disease of the spine.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, 
degenerative arthritis of the spine will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula).  The General Rating Formula 
provides for a 100 percent evaluation for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation for 
unfavorable ankylosis of the entire thoracolumbar spine; a 40 
percent evaluation for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine; and a 20 percent evaluation for 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V (2009).

In order to receive an evaluation in excess of the already 
assigned 20 percent based on the orthopedic manifestations 
associated with the Veteran's service-connected back 
disorder, the evidence of record must demonstrate forward 
flexion to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula.  In August 2004, forward flexion of the 
thoracolumbar spine was to 90 degrees, with pain starting at 
45 degrees.  After repeating the motion, forward flexion was 
to 85 degrees.  In November 2006, forward flexion of the 
thoracolumbar spine was to 45 degrees, with pain starting at 
40 degrees.  Repeating the motion caused a significant 
increase in pain and stiffness, but did not change the 
Veteran's range of motion.  The evidence of record does not 
show favorable ankylosis of the Veteran's entire 
thoracolumbar spine.  As such, Board finds that the Veteran's 
orthopedic manifestations of his service-connected back 
disability do not warrant an evaluation in excess of 20 
percent.  38 C.F.R. §§ 4.7, 4.71a, General Rating Formula.

In making this determination, the Board considered whether 
there was any additional functional loss not contemplated in 
the 20 percent evaluation for the Veteran's orthopedic 
manifestations.  See 38 C.F.R. §§ 4.40, 4.59 (2009); see also 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  During the 
August 2004 range of motion testing, pain started at 45 
degrees for flexion; extension was productive of pain 
throughout the motion; pain started at 5 degrees for lateral 
bending, right; for lateral bending, left, pain started at 5 
degrees; rotation, right, pain started at 20 degrees; and 
rotation, left, pain started at 20 degrees.  Upon repetition, 
flexion decreased by 5 degrees; extension increased by 5 
degrees; lateral bending, right and left, each increased by 5 
degrees; rotation, right, decreased by 5 degrees; and 
rotation, left, increased by 5 degrees.  In November 2006, 
pain started at 40 degrees for flexion; the Veteran 
experienced pain throughout extension; pain starting at 10 
degrees for left lateral flexion; for right lateral flexion, 
pain started at 10 degrees; and for left and right lateral 
rotation, pain started at 15 degrees.  Moreover, repetitive 
motions in the thoracolumbar spine caused a "significant" 
increase in pain with stiffness and fatigability, but there 
was no change in the Veteran's range of motion or 
functionality.  Accordingly, additional functional loss due 
to limitation of motion has not been shown to the level 
required for a rating in excess of 20 percent.  38 C.F.R. §§ 
4.7, 4.71a, General Rating Formula, see also Note (5).  

The General Rating Formula provides that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately from the orthopedic manifestations, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).

In February 2004, the Veteran denied tingling or numbness of 
his extremities and denied problems with bowel movements.  In 
November 2006, the Veteran reported pain that tended to 
radiate into his lower back area, into his pelvic region, 
and, on "rare" occasions, into his lower extremities, 
bilaterally.  Despite this subjective report, the evidence of 
record does not include objective findings of neurologic 
abnormalities or symptoms associated with the Veteran's 
service-connected back disorder.  In neither the August 2004 
nor November 2006 VA examinations did testing result in 
findings of neurologic symptoms or neurologic abnormalities.  
Consequently, the Board finds that the Veteran's 
service-connected back disability is not manifested by 
neurologic symptoms or neurological abnormalities and, thus, 
a separate evaluation is not warranted.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (1).

Given that the evidence of record included a diagnosis of 
degenerative disc disease, the Veteran's service-connected 
back disability may alternatively be evaluated under 
Diagnostic Code 5243, which contemplates intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  
Intervertebral disc syndrome may be evaluated under the 
General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  38 C.F.R. § 4.25 (2009).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent rating 
requires evidence of incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the 
past 12 months; a 20 percent rating requires evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent rating 
requires evidence of incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment will be evaluated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  Id. at Note (2).

The evidence of record does not demonstrate that the Veteran 
experienced neurologic incapacitating episodes as a result of 
his service-connected back disability.  During both the 
August 2004 VA examination and the November 2006 VA 
examination, the Veteran specifically denied any neurologic 
incapacitating episodes.  As such, the Board finds that an 
evaluation in excess of 20 percent is not warranted for the 
Veteran's service-connected L1 posttraumatic degenerative 
joint disease, thoracolumbar strain, based on incapacitating 
episodes.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability 
with the established criteria found in the Rating Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the veteran's disability level 
and symptomatology, then the veteran's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

With respect to the Veteran's service-connected back 
disability the Board finds that the Veteran's disability 
picture is not so unusual or exceptional in nature as to 
render the 20 percent rating inadequate.  The Veteran's 
service-connected back disability is evaluated as a 
musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242 and 5243, the criteria of which is 
found by the Board to specifically contemplate the level of 
occupational and social impairment caused by his disability.  
Id.  The Veteran's service-connected back disability was 
marked by flexion to 90 and 45 degrees; extension to 10 
degrees; lateral bending, right, to 20 and 15 degrees; 
lateral bending, left, to 20 and 15 degrees; rotation, right, 
to 20 and 25 degrees; and rotation, left, to 20 and 25 
degrees.  Further, the Veteran's service-connected back was 
productive of pain; mild to moderate functional impairment; 
diffuse tenderness; muscular spasm; tightness; stiffness; and 
fatigability with repetitive motion.  The objective evidence 
of record did not demonstrate that the Veteran's service-
connected back disability was productive of neurological 
symptoms.  When comparing this disability picture with the 
symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's experiences are congruent with the 
disability picture represented by a 20 percent disability 
rating.  The criteria for a 20 percent rating reasonably 
describe the Veteran's disability level and symptomatology 
and, therefore, a schedular evaluation is adequate and no 
referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5242; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  
Thus, based on the evidence of record, the Board finds that 
the Veteran's disability pictures cannot be characterized as 
exceptional cases so as to render the schedular evaluations 
inadequate.  The threshold determination for a referral for 
extraschedular consideration was not met and, consequently, 
the Board finds that the Veteran is not entitled to referrals 
for extraschedular ratings.  Thun, 22 Vet. App. at 115.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against evaluations in excess of those 
already assigned to the disabilities at issue herein at any 
time during the appeal period, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

An evaluation in excess of 20 percent for L1 posttraumatic 
degenerative joint disease, thoracolumbar strain, is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


